
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.18



DESCRIPTION OF THE
SIRONA DENTAL SYSTEMS, INC.
EVA PLAN


1.Purpose.    The purpose of the EVA Plan (the "Plan") is to promote decisions
by officers and management of the company toward sustainable increases in the
economic value added (the "EVA") of the company. The Plan also provides an
opportunity for employees covered under collective bargaining agreements or
individual employment agreements to participate in and be rewarded for
achievement of company EVA goals and business segment EVA goals.

2.Administration.    The Plan is administered by the company's management.

3.Participation.    The Plan covers most employees in Germany, Austria and
Charlotte, North Carolina, including certain executive officers.

4.Type of Award.    The Plan provides for cash bonus awards, earned based upon
year over year improvements in company, business segment and sales region EVA
and is payable following completion of the company's audit for the applicable
fiscal year. In some circumstances, a non-discretionary portion of an earned
bonus award is deferred to the next fiscal year (see Bonus Bank, described
below).

5.EVA Metric.    The EVA metric is calculated at the end of each fiscal year by
calculating earnings before interest expenses and taxes ("EBIT"), which is then
adjusted to add back research and development, restructuring and extraordinary
costs determined by the company's management, with Capital Costs (as defined)
subtracted from the adjusted result. Capital Costs are calculated by multiplying
working capital at the end of the fiscal year by an average cost of capital,
currently 12%.


EVA = EBIT result (subject to adjustments) – Capital Costs.


The EVA metric is calculated both at the company level and at the following EVA
centers: (i) Treatment centers, (ii) Instruments, (iii) CADCAM, (iv) Imaging,
(v) U.S. CADCAM, (vi) U.S. non-CADCAM, (vii) Germany, (viii) Europe and (ix) the
rest of World.

6.EVA Goal Attainment for Participants.    The EVA goal attainment for the
participating executive officers and shared service functions is calculated at
the company level. EVA goal attainment for other employees is mainly calculated
40% based on company level EVA and 60% based on the performance of the EVA
centers.


The Plan has been calibrated based on 2004 with targeted EVA growth of
€3.4 million per annum at the company level. Attainment at the company level of
€3.4 million year over year growth results in achieving 100% of the EVA goal.
Attainment of zero year over year EVA growth at the company level is deemed to
be an attainment of 75% of the EVA goal.

7.Calculation of Bonus Award.    The bonus awards for all participants at the
company level is calculated with the same method. The earned bonus award is the
percentage attainment of the EVA Goal multiplied by the bonus amount set forth
in each participant's employment agreement. The target bonus amount set forth in
each employment agreement varies from participant to participant. There are no
vesting requirements of any award except that a participant must be employed at
the time the bonuses are actually paid to receive the payment.

8.Bonus Bank.    The Plan includes a non-discretionary, unfunded bonus banking
mechanism (the "Bonus Bank") which purpose is to provide a less variable award
during each fiscal year and therefore encourage a longer term perspective. As an
illustration, if EVA goals are surpassed in a particular fiscal year (e.g. EVA
attainment for that fiscal year was 160%) then 2/3 of the amount exceeding 100%
(i.e. 40%) will be credited to the Bonus Bank (a "Bonus Bank Credit") and will
not be paid in the given fiscal year. Instead, a bonus of 120% (160% minus 40%)
of the

--------------------------------------------------------------------------------



participant's target bonus (as set forth in their employment agreement) will be
paid in the given fiscal year. In the case that the target bonus was EUR 10,000
upon achieving 100% of EVA goals, then such employee would receive EUR 12,000.
The Bonus Bank Credit of 40% will be added to the next fiscal year's EVA goal
attainment, 2/3 of that fiscal year's amount exceeding 100% will be credited to
following fiscal year's Bonus Bank and so forth.

9.Termination of Employment.    Pro-rata payments will be made to any person
upon termination of his or her employment for any reason. In addition, any
earned funds in his or her Bonus Bank will be paid out upon such termination.

10.Amendment; Termination of the Plan.    The Plan can be terminated at any
time, however, the terminated Plan will continue until another Plan is in place.
In addition, the Plan can be amended at any time but such amendment will take
effect only upon consent of the German Workers Counsel and only for employees
governed by the Counsel.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.18



DESCRIPTION OF THE SIRONA DENTAL SYSTEMS, INC. EVA PLAN
